DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/22/22 has been
considered by the examiner.

Amendment Entered
In response to the amendment filed on March 15th 2022, amended claims are 1-3, 5, 7, and 9. 

Response to Arguments
Applicant's remarks and amendments with respect to the claim objections have been fully considered. The objections are withdrawn in view of the amendment.
Applicant's remarks and amendments with respect to the rejections under 35 U.S.C. 101 have been fully considered.  The rejections are withdrawn in view of the amendment.
Applicant’s arguments with respect to the rejections under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Uesaka (JP 2017083337A), in view of Williams (US 20110034792A1) and Wang (US 20190223789A1).
	Regarding claim 1, Uesaka teaches a wearable body fat combustion measurement device [fig. 1 and 2; par. 25], comprising: a housing [fig. 1, element 3, par. 25] including a first chamber with an opening [fig. 21 and 22, element 41; par. 65];  5a fixing means attached to the housing and configured to bring the housing into close contact with a user's skin in a state in which the opening of the first chamber faces the user's skin [par. 25 and 66]; a measurement sensor [fig. 1, element 5] disposed inside the first chamber [par. 21 and 32] and configured to generate an electrical signal according to an amount of acetone contained in a gas evaporated from sweat 10discharged from the user's skin and introduced into the first chamber through the opening [fig. 1; par. 32-34].
Uesaka does not teach a reference sensor disposed outside the first chamber and configured to generate an electrical signal according to a concentration of a gas component contained in an ambient air and detectable by the measurement sensor.
However, Williams teaches a reference sensor disposed outside the first chamber and configured to generate an electrical signal according to a concentration of a gas component contained in an ambient air and detectable by the measurement sensor [par. 42; Examiner notes that “other parameters such as ambient temperature or subject’s skin temperature” as measured for an adaptive threshold uses a sensor outside the first chamber];
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Uesaka, teaches a reference sensor disposed outside the first chamber and configured to generate an electrical signal according to a concentration of a gas component contained in an ambient air and detectable by the measurement sensor as taught by Williams, since the modification would provide the predictable results of using a reference sensor to acquire more accurate acetone measurements. 
Uesaka does not teach a signal processor configured to process the electrical signals received from the 15measurement sensor and the reference sensor, wherein the signal processor calculates a concentration of acetone by using the electrical signal received from the measurement sensor, and calculates a concentration of a gas component contained in an ambient air and detectable by the measurement sensor by receiving the electrical signal from the reference sensor. 
However, Williams teaches a signal processor [fig. 3, element 334] configured to process the electrical signals received from the 15measurement sensor and the reference sensor, wherein the signal processor calculates a concentration of acetone by using the electrical signal received from the measurement sensor [par. 30, 42 and 49], and calculates a concentration of a gas component contained in an ambient air and detectable by the measurement sensor by receiving the electrical signal from the reference sensor [par. 30, 42 and 49];
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Uesaka, teaches a signal processor configured to process the electrical signals received from the 15measurement sensor and the reference sensor, wherein the signal processor calculates a concentration of acetone by using the electrical signal received from the measurement sensor, and calculates a concentration of a gas component contained in an ambient air and detectable by the measurement sensor by receiving the electrical signal from the reference sensor, as taught by Williams, since the modification would provide the predictable results of using a reference sensor to acquire more accurate acetone measurements. 
Neither Uesaka nor Williams teaches that the fat combustion device ignores the electrical signal received from the measurement 20sensor if the concentration of the gas component exceeds a predetermined value.
However, Wang teaches ignoring an electrical signal received from a measurement 20sensor if it exceeds a predetermined value [par. 145].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Uesaka, wherein the fat combustion device ignores the electrical signal received from the measurement 20sensor if the concentration of the gas component exceeds a predetermined value as taught by Wang, since the modification would provide the predictable results of minimizing damage to the device.
Regarding claim 5, Uesaka further teaches a wearable body fat combustion measurement device [fig. 1 and 2; par. 25], further comprising: a close contact member protruding toward the user's skin from a bottom surface of the housing facing the user's skin, the close contact member configured to surround the opening [par. 25].

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Uesaka, Williams, and Wang, in view of Simpson (US 10410538).
Uesaka further teaches a wearable body fat combustion measurement device [fig. 1 and 2; par. 25].
Uesaka does not teach a fat combustion device wherein the measurement sensor and the reference sensor are of the same type.
However, Simpson teaches a fat combustion device, wherein the measurement sensor and the reference sensor are of the same type [col. 26, lines 54-65; col. 39: lines 51-64].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Uesaka, Williams, and Wang, with a fat combustion device wherein the measurement sensor and the reference sensor are of the same type as taught by Simpson, since the modification would provide the predictable results of minimizing interreference of acetone calculations.


Claims 3-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Uesaka, Williams, and Wang, in view of Mault (US 20030208133A1)
Regarding claim 3, Uesaka further teaches a wearable body fat combustion measurement device [fig. 1 and 2; par. 25], wherein the housing further includes a second chamber separated from the first chamber and configured introduce the ambient air [par. 33], comprising: a plate [fig. 3 and 4, element 31], configured to seal the first chamber with 12Attorney Docket No. PK1863566PCT/KR2018/005186respect to the second chamber [fig. 3 and 4, element 31; par. 37 and 38], the measurement sensor provided on one surface of the plate facing the first chamber [fig. 4, elements 5 and 31; par. 37]. 
Uesaka does not teach a wearable body fat combustion measurement device, further comprising: the reference sensor provided on the other surface of the printed circuit board facing the second chamber.
However, Mault teaches the sensor [fig. 1, element 76] provided on the other surface of the printed circuit board [fig. 1, element 78] facing the second chamber [fig. 1, element 26; par. 67 and 70].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Uesaka, Williams, and Wang, with a wearable body fat combustion measurement device, further comprising: the reference sensor provided on the other surface of the printed circuit board facing the second chamber as taught by Mault, since the modification would provide the predictable results of reducing interreference between the reference and measurement sensors by separating the sensors.
Regarding claim 4, Uesaka further teaches a wearable body fat combustion measurement device [fig. 8; par. 25], further comprising: a guide passage [fig. 1, element 31a] formed to surround the measurement sensor [fig. 1, element 5] and configured to connect a surface of the printed circuit board on which the measurement sensor is provided [par. 38, element 31] and a surface of the housing on which the opening of the housing is formed [par. 11 and 23], so as to guide the gas passing through the opening to the measurement sensor [par. 25, 37, and 38].
Regarding claim 6, Uesaka teaches a wearable body fat combustion measurement device [fig. 1 and 2; par. 25].
Uesaka does not teach a humidity sensor disposed inside the first chamber and configured to generate an electrical signal according to a humidity in the first chamber.
However, Mault teaches a humidity sensor disposed inside the first chamber and configured to generate an electrical signal according to a humidity in the first chamber [par. 142].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Uesaka, Williams, and Wang, with a wearable body fat combustion measurement device, further comprising: a humidity sensor disposed inside the first chamber and configured to generate an electrical signal according to a humidity in the first chamber as taught by Mault, since the modification would provide the predictable results of since the modification would provide the predictable results of ruling out humidity as an interfering factor. 
Regarding claim 7, Uesaka further teaches a wearable body fat combustion measurement device [fig. 1 and 2; par. 25].
Uesaka does not teach a temperature sensor disposed inside the first chamber and configured to generate an electrical signal according to a temperature in the first chamber.
However, Mault teaches a temperature sensor disposed inside the first chamber and configured to generate an electrical signal according to a temperature in the first chamber [par. 142]
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Uesaka, Williams, and Wang, with a wearable body fat combustion measurement device, further comprising: a temperature sensor disposed inside the first chamber and configured to generate an electrical signal according to a temperature in the first chamber as taught by Mault, since the modification would provide the predictable results of since the modification would provide the predictable results of ruling out humidity as an interfering factor.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Uesaka, in view of Mault, Williams, and Wang
Regarding claim 8, Uesaka further teaches a wearable body fat combustion measurement device [fig. 1 and 2; par. 25], comprising: a housing [fig. 1, element 3, par. 25] including a first chamber with an opening [fig. 21 and 22, element 41; par. 65];  5a fixing means attached to the housing and configured to bring the housing into close contact with a user's skin in a state in which the opening of the first chamber faces the user's skin [par. 25 and 66]; a measurement sensor [fig. 1, element 5] disposed inside the first chamber [par. 21 and 32] and configured to generate an electrical signal according to an amount of acetone contained in a gas evaporated from sweat 10discharged from the user's skin and introduced into the first chamber through the opening [fig. 1; par. 32-34].
Uesaka does not teach a humidity sensor disposed inside the first chamber and configured to generate an 5electrical signal according to a humidity in the first chamber.
However, Mault teaches a humidity sensor disposed inside the first chamber and configured to generate an 5electrical signal according to a humidity in the first chamber [par. 142].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Uesaka, a humidity sensor disposed inside the first chamber and configured to generate an 5electrical signal according to a humidity in the first chamber, as taught by Mault, since the modification would provide the predictable results of ruling out humidity as an interfering factor. 
Uesaka does not teach a signal processor configured to process the electrical signals received from the measurement sensor and the humidity sensor, wherein the signal processor calculates a concentration of acetone by using the electrical signal received from the measurement sensor, and calculates a humidity in the first chamber by 10receiving the electrical signal from the humidity sensor.
However, Williams teaches a signal processor [fig. , element 334] configured to process the electrical signals received from the 15measurement sensor and the humidity sensor, wherein the signal processor calculates a concentration of acetone by using the electrical signal received from the measurement sensor [par. 30, 42 and 49], and calculates a concentration of a gas component contained in an ambient air and detectable by the measurement sensor by receiving the electrical signal from the humidity sensor [par. 30, 42 and 49];
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Uesaka, teaches a signal processor configured to process the electrical signals received from the 15measurement sensor and the humidity sensor, wherein the signal processor calculates a concentration of acetone by using the electrical signal received from the measurement sensor, and calculates a concentration of a gas component contained in an ambient air and detectable by the measurement sensor by receiving the electrical signal from the humidity sensor, as taught by Williams, since the modification would provide the predictable results of using a humidity sensor to acquire more accurate acetone measurements. 
Uesaka does not teach that the fat combustion device ignores the electrical signal received from the measurement 20sensor if the concentration of the gas component exceeds a predetermined value.
However, Wang teaches the fat combustion device ignores the electrical signal received from the measurement 20sensor if the concentration of the gas component exceeds a predetermined value [par. 145].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Uesaka, wherein the fat combustion device ignores the electrical signal received from the measurement 20sensor if the concentration of the gas component exceeds a predetermined value as taught by Wang, since the modification would provide the predictable results of minimizing damage to the device.
Regarding claim 9, Uesaka further teaches a wearable body fat combustion measurement device [fig. 1 and 2; par. 25], comprising: a housing [fig. 1, element 3, par. 25] including a first chamber with an opening [fig. 21 and 22, element 41; par. 65];  5a fixing means attached to the housing and configured to bring the housing into close contact with a user's skin in a state in which the opening of the first chamber faces the user's skin [par. 25 and 66]; a measurement sensor [fig. 1, element 5] disposed inside the first chamber [par. 21 and 32] and configured to generate an electrical signal according to an amount of acetone contained in a gas evaporated from sweat 10discharged from the user's skin and introduced into the first chamber through the opening [fig. 1; par. 32-34]. 
Uesaka does not teach a temperature sensor disposed inside the first chamber and configured to generate an electrical signal according to a temperature in the first chamber.
However, Mault teaches a temperature sensor disposed inside the first chamber and configured to generate an electrical signal according to a temperature in the first chamber [par. 142].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Uesaka, a temperature sensor disposed inside the first chamber and configured to generate an electrical signal according to a temperature in the first chamber, as taught by Mault, since the modification would provide the predictable results of ruling out temperature as an interfering factor. 
Uesaka does not teach a signal processor configured to process the electrical signals received from the measurement sensor and the temperature sensor, wherein the signal processor calculates a concentration of acetone by using the electrical signal received from the measurement sensor, and calculates a temperature in the first chamber by 10receiving the electrical signal from the temperature sensor.
However, Williams teaches a signal processor [fig. , element 334] configured to process the electrical signals received from the 15measurement sensor and the temperature sensor, wherein the signal processor calculates a concentration of acetone by using the electrical signal received from the measurement sensor [par. 30, 42 and 49], and calculates a concentration of a gas component contained in an ambient air and detectable by the measurement sensor by receiving the electrical signal from the temperature sensor [par. 30, 42 and 49];
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Uesaka, teaches a signal processor configured to process the electrical signals received from the 15measurement sensor and the temperature sensor, wherein the signal processor calculates a concentration of acetone by using the electrical signal received from the measurement sensor, and calculates a concentration of a gas component contained in an ambient air and detectable by the measurement sensor by receiving the electrical signal from the temperature sensor, as taught by Williams, since the modification would provide the predictable results of using a temperature sensor to acquire more accurate acetone measurements. 
Uesaka does not teach that the fat combustion device ignores the electrical signal received from the measurement 20sensor if the concentration of the gas component exceeds a predetermined value.
However, Wang teaches the fat combustion device ignores the electrical signal received from the measurement 20sensor if the concentration of the gas component exceeds a predetermined value [par. 145].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Uesaka, wherein the fat combustion device ignores the electrical signal received from the measurement 20sensor if the concentration of the gas component exceeds a predetermined value as taught by Wang, since the modification would provide the predictable results of minimizing damage to the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE L ROZANSKI whose telephone number is (571)272-7067. The examiner can normally be reached M-F 8:30am-5pm, alt F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GRACE L ROZANSKI/Examiner, Art Unit 3791                                                                                                                                                                                                        
/THADDEUS B COX/Primary Examiner, Art Unit 3791